NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE ALVAREZ,                                  No.    13-73606

                Petitioner,                     Agency No. A074-223-378

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2018
                              Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and QUIST,** District
Judge.

      Jorge Alvarez (“Alvarez”) petitions for review of an order of the Board of

Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s

(“IJ”) order removing him from the United States to Mexico. The BIA agreed with



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gordon J. Quist, United States District Judge for the
Western District of Michigan, sitting by designation.
the IJ that Alvarez’s prior convictions for possession of a firearm by a felon under

former California Penal Code (“CPC”) section 12021(a)(1) and possession for sale

of methamphetamine under California Health and Safety Code (“CHSC”) section

11378 are aggravated felonies that rendered Alvarez removable.

      Although we lack jurisdiction to review an order of removal against an alien

who is removable for having committed an aggravated felony, see 8 U.S.C. §

1252(a)(2)(C), “we have jurisdiction to determine our own jurisdiction.” Aguilar-

Turcios v. Holder, 740 F.3d 1294, 1299 (9th Cir. 2014). This inquiry amounts to a

de novo determination of whether the alien was convicted of a crime that

constitutes an aggravated felony. Flores-Miramontes v. INS, 212 F.3d 1133, 1135

(9th Cir. 2000). Based on our de novo review, we lack jurisdiction and, therefore,

dismiss the petition.

      Alvarez’s argument that his conviction under CHSC section 11378 is not an

aggravated felony because the statute is indivisible is foreclosed by United States

v. Ocampo-Estrada, 873 F.3d 661 (9th Cir. 2017), which held that section 11378 is

divisible.1 Id. at 668–69 (citing United States v. Martinez-Lopez , 864 F.3d 1034,

1040 (9th Cir. 2017) (en banc)).




1
 Alvarez’s conviction under former CPC section 12021(a)(1) does not qualify as
an aggravated felony. See United States v. Hernandez, 769 F.3d 1059, 1062–63
(9th Cir. 2014).

                                          2
      “Where, as here, only purely legal issues remain, it ‘would serve no purpose’

to remand to the agency.” Medina-Lara v. Holder, 771 F.3d 1106, 1118 (9th Cir.

2014) (quoting Karimi v. Holder, 715 F.3d 561, 565 (4th Cir. 2013)). In such

cases, “the evidence in the record either supports the finding of removability or it

does not. No further agency expertise is required to make that determination.”

Ruiz-Vidal v. Gonzales, 473 F.3d 1072, 1080 (9th Cir. 2007), abrogated on other

grounds by Kwong v. Holder, 671 F.3d 872 (9th Cir. 2011). Here, the government

met its burden of demonstrating removability because Alvarez’s pleading-stage

admission to the IJ that he was convicted of possession for sale of

methamphetamine “constitute[s] clear, convincing, and unequivocal evidence . . .

of . . . removability.” Barragan-Lopez v. Mukasey, 508 F.3d 899, 905 (9th Cir.

2007).

      PETITION DISMISSED.




                                          3